PER CURIAM.
Larry Sexton timely appeals from his June 28, 2002 resentencing, which effectively denied his motion for postconviction relief. We affirm. Sexton expressly waived all postconviction challenges in court and on the record before his last sentencing. This overcomes all of Sexton’s claims, including his argument that the trial court erred in relying on an allegedly incomplete transcript of his 1997 sentencing to determine the basis of his original plea agreement.
AFFIRMED.
WARNER, STEVENSON and GROSS, JJ., concur.